DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-16 of U.S. Patent No. 10,405,950 (hereinafter ‘950). :
In Claims 1, 11, 18, ‘950 discloses an orthodontic appliance for cooperating with an archwire (preamble Claim 6), the appliance comprising:
a first archwire tube comprising: (i) a first aperature, (ii) a second aperature, and (iii) a first passageway having a length between said first and second aperatures, wherein the passageway is adapted for receiving the archwire (Claim 6, Col 14 lines 24-28); 
wherein the first passageway comprises interior sides; wherein the interior sides comprise a gingival side, an occlusal side, a lingual side and a buccal side (Claim 6, Col 14 lines 29-31); 
wherein said orthodontic appliance comprises a first friction reducing feature comprising at least one protrusion that reduces contact of the archwire with a first predetermined portion of the first passageway and a second friction reducing feature comprising at least one protrusion that reduces contact of the archwire with a second predetermined portion of the first passageway (Claim 6, Col 14 lines 32-39); and 
wherein said first friction reducing feature comprising at least one protrusion comprises a tapered end at a mesial end of said first passageway (Claim 6, Col 14 lines 39-41). Regarding Claim 11, ‘950 discloses  wherein the first archwire tube comprises a convertible buccal tube (Claim 12). Regarding Claim 18, ‘950 discloses  wherein the first archwire tube comprises a non-convertible buccal tube (Claim 13).
‘950 also discloses the limitations of Claim 2 (Claim 7), Claims 3, 15 (Claim 6, Col 14 lines 42-48), Claims 4, 16 (Claim 8), Claims 5, 17 (Claim 9), Claim 6 (Claim Claim 7 (Claim 11), Claims 8, 13, 19, (Claim 14), Claims 9, 14, 20 (Claim 15), Claims 10, 12 (Claim 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones US 6,428,314 in view of Kesling US 4,799,882.
Claim 1, 11, Jones discloses an orthodontic appliance (Fig 1) for cooperating with an archwire, the appliance comprising: 
a first archwire tube comprising: (i) a first aperture, (ii) a second aperture, and (iii) a first passageway (first passageway #12 has first and second apertures on opposing sides of the first passageway) having a length between said first and second apertures, wherein the passageway is adapted for receiving the archwire (Col 2 lines 55-60); wherein the first passageway comprises interior sides (as seen in Fig 1); wherein the interior sides comprise a gingival side, an occlusal side, a lingual side and a buccal side (as seen in Fig 1 where there are a total of four sides that each define a gingival side, an occlusal side, a lingual side and a buccal side). Regarding Claim 11, Jones discloses the first archwire tube comprises a convertible buccal tube (abstract, Col 2 lines 55-65).
Regarding Claim 3, 15, Jones discloses a second archwire tube (#22) extending parallel to said first archwire tube (Fig 1-5) wherein the second archwire tube has a distal and a mesial end (mesial end shown in Fig 5, distal end on opposite side) and has a second passageway extending between said distal end and mesial end (as seen in Fig 1-5), said second passageway having a taper (#38) at said mesial end (Col 3 lines 62-68). 

Regarding Claim 4, 16, Jones discloses said first archwire tube and said second archwire tube are in a side-by-side relationship (as seen in Figs 1-5). 

Claim 5, 17Jones discloses said first archwire tube and said second archwire tube extend the same distance (as seen in Figs 2, 4, the tubes have the same length). 

Regarding Claim 6, Jones discloses said first archwire tube and said second archwire tube are integral with each other (as seen in Figs 1-5, the tubes are integrated into a single unit). 

Regarding Claim 2, Jones discloses said appliance has at least one receptacle (#24, where a small tool can be received in the receptacle #24) having a tool receiving surface (interior surface of #24). 

Regarding Claim 7, Jones discloses said second archwire tube has a rounded exterior occlusal surface (see Fig below, the exterior occlusial surface is at least partially rounded/concave). 

    PNG
    media_image1.png
    451
    536
    media_image1.png
    Greyscale

Alternatively, regarding Claims 3, 7, Jones discloses a second archwire tube (#24) extending parallel to said first archwire tube (Fig 1-5) wherein the second archwire tube has a distal and a mesial end (mesial end shown in Fig 5, distal end on opposite side) and has a second passageway extending between said distal end and mesial end (as seen in Fig 1-5), said second passageway having a taper (see Fig below) at said mesial end, said second archwire tube has a rounded exterior occlusal surface (see Fig below, the exterior occlusial surface is at least partially rounded/convex). 

    PNG
    media_image2.png
    686
    639
    media_image2.png
    Greyscale


Regarding Claims 8, 13, Jones discloses the first passageway is adapted to receive a round archwire (Fig 1-5, the first passageway is adapted to receive any shaped  so long as the wire is not larger than the dimensions of the passageway, such as a round archwire that has a diameter less than a width and height of the first passageway). 

Regarding Claim 9, 14, Jones discloses the first passageway is adapted to receive a rectangular archwire (Fig 1-5, the first passageway is adapted to receive any 

Jones does not disclose wherein said orthodontic appliance comprises a first friction reducing feature comprising at least one protrusion that reduces contact of the archwire with a first predetermined portion of the first passageway and a second friction reducing feature comprising at least one protrusion that reduces contact of the archwire with a second predetermined portion of the first passageway; and wherein said first friction reducing feature comprising at least one protrusion comprises a tapered end at a mesial end of said first passageway.
Kesling, in the same field of endeavor of orthodontic appliances,  discloses an orthodontic appliance (Fig 15) for cooperating with an archwire, the appliance comprising: 
a first archwire tube (Fig 15) comprising: (i) a first aperture, (ii) a second aperture, and (iii) a first passageway (first passageway #58 has first and second apertures on opposing sides of the first passageway) having a length between said first and second apertures, wherein the passageway is adapted for receiving the archwire (Col 6 lines 45-50); wherein the first passageway comprises interior sides (as seen in Fig 15); 
wherein said orthodontic appliance comprises a first friction reducing feature comprising at least one protrusion (#58a) that reduces contact of the archwire with a first predetermined portion of the first passageway (Fig 15 where the passageway is curved and defines a curved protrusion) and a second friction reducing feature 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first passageway of Jones to be curved such that first and second friction reducing features (protrusions) are formed in view of Kesling so that sliding friction between the appliance and archwire is reduced. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones US 6,428,314 in view of Kesling US 4,799,882, as applied to claim 1 above, and in further view of Vargas US 6,206,690.
Jones as modified discloses the claimed invention as discussed above where the first archwire tube has an exterior occlusal surface that is generally planar (Fig 1-5) but does not disclose the first archwire tube has a rounded exterior occlusal surface. 

It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Jones to have the first archwire tube have a rounded exterior occlusal surface in view of Vargas above because this aids in patient comfort and minimize forceful contact with food during chewing.

Claims 1, 10, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones US 6,428,314 in view of Kesling US 4,799,882.
Regarding Claim 1, 18, Jones discloses an orthodontic appliance (Fig 1) for cooperating with an archwire, the appliance comprising: 
a first archwire tube comprising: (i) a first aperture, (ii) a second aperture, and (iii) a first passageway (first passageway #22 has first and second apertures on opposing sides of the first passageway) having a length between said first and second apertures, wherein the passageway is adapted for receiving the archwire (Col 2 lines 55-60); wherein the first passageway comprises interior sides (as seen in Fig 1); wherein the interior sides comprise a gingival side, an occlusal side, a lingual side and a buccal side (as seen in Fig 1 where there are a total of four sides that each define a gingival side, an occlusal side, a lingual side and a buccal side). Regarding Claim 18, Jones discloses wherein the first archwire tube comprises a non-convertible buccal tube (Fig 1-5, especially Fig 2 where only the tube #12 is convertible not the first tube with the first passageway #22).
Claim 10, Jones discloses the first archwire tube has a rounded exterior occlusal surface (as seen in Fig below, where the exterior surface is at least partially rounded/concave). 

    PNG
    media_image1.png
    451
    536
    media_image1.png
    Greyscale

Regarding Claim 19, Jones discloses the first passageway is adapted to receive a round archwire (Fig 1-5, the first passageway is adapted to receive any shaped  so long as the wire is not larger than the dimensions of the passageway, such as a round archwire that has a diameter less than a width and height of the first passageway). 

Regarding Claim 20, Jones discloses the first passageway is adapted to receive a rectangular archwire (Fig 1-5, the first passageway is adapted to receive any shaped  

Jones does not disclose wherein said orthodontic appliance comprises a first friction reducing feature comprising at least one protrusion that reduces contact of the archwire with a first predetermined portion of the first passageway and a second friction reducing feature comprising at least one protrusion that reduces contact of the archwire with a second predetermined portion of the first passageway; and wherein said first friction reducing feature comprising at least one protrusion comprises a tapered end at a mesial end of said first passageway.
Kesling, in the same field of endeavor of orthodontic appliances,  discloses an orthodontic appliance (Fig 15) for cooperating with an archwire, the appliance comprising: 
a first archwire tube (Fig 15) comprising: (i) a first aperture, (ii) a second aperture, and (iii) a first passageway (first passageway #58 has first and second apertures on opposing sides of the first passageway) having a length between said first and second apertures, wherein the passageway is adapted for receiving the archwire (Col 6 lines 45-50); wherein the first passageway comprises interior sides (as seen in Fig 15); 
wherein said orthodontic appliance comprises a first friction reducing feature comprising at least one protrusion (#58a) that reduces contact of the archwire with a first predetermined portion of the first passageway (Fig 15 where the passageway is curved and defines a curved protrusion) and a second friction reducing feature 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify the first passageway of Jones to be curved such that first and second friction reducing features (protrusions) are formed in view of Kesling so that sliding friction between the appliance and archwire is reduced. 

Conclusion
The examiner notes Franseen US 5,470,228 which also discloses an appliance with curved protrusions and a taper mesial end (Figs 1a-1b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773